May 04, 2007


Mr. Dan Pozza
Attorney at Law
300 Convent Street, #100
San Antonio, TX 78205
Mr. Jeffrey D. Small
Law Office of Jeff Small
12451 Starcrest, Suite 100
San Antonio, TX 78216-2988

RE:   Case Number:  05-0991
      Court of Appeals Number:  04-05-00211-CV
      Trial Court Number:  2004-CI-04405

Style:      CITY OF SAN ANTONIO
      v.
      DOLORES YTUARTE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment  in  the  above-referenced  cause.   Pursuant  to  Texas  Rule   of
Appellate Procedure  59.1,  after  granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment dismissing the case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |